UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7245



ROBERT JUNIOR WARDRICK,

                                              Plaintiff - Appellant,

          versus


VALLEY GUN SMITH; MELVIN ABRAMS; VALLEY GUN
SHOP; TOWSON JERRERSONIAN,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-cv-
01747-AMD)


Submitted:   November 15, 2007         Decided:     November 27, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Junior Wardrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Junior Wardrick appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. Wardrick v. Valley Gun Smith, No. 1:07-ct-01747-AMD (D. Md.

July 31, 2007).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -